UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MATTHEW MERCADO,
                                                                                6/2/2021
                                   Plaintiff,

                       -against-                                    21-CV-2121 (NSR)

                                                                 ORDER OF SERVICE
 SRG KISZKA, Chief Administration; OFFICER
 CATALETTI; and TOWN OF GOSHEN,

                                   Defendants.

NELSON S. ROMÁN, United States District Judge:

       Plaintiff, currently detained at the Orange County Jail, brings this pro se action under 42

U.S.C. § 1983, alleging that Defendants tampered with his legal mail. By order dated May 21,

2021, the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in

forma pauperis (IFP). 1

                                    STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639

(2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
                                           DISCUSSION

A.     Claims against Town of Goshen

       Plaintiff sues the Town of Goshen, but he alleges no facts suggesting that the Town of

Goshen or its employees were involved in any alleged violation of his rights. Instead, Plaintiff

asserts claims arising from events that occurred at the Orange County Jail. Although it is located

in the Town of Goshen, the Orange County Jail is a county facility and its employees are

employed by Orange County. The Court therefore dismisses Plaintiff’s claims against the Town

of Goshen for failure to state a claim. See 28 U.S.C. § 1915(e)(2)(B)(ii).

       In light of Plaintiff’s pro se status and clear intention to assert claims against Orange

County, the Court construes the complaint as asserting claims against the Orange County, and

directs the Clerk of Court to amend the caption of this action to replace the Town of Goshen with

Orange County. See Fed. R. Civ. P. 21. This amendment is without prejudice to any defenses

Orange County may wish to assert.

B.     Order of Service

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that summonses and the complaint be served within 90 days

of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served

summonses and the complaint until the Court reviewed the complaint and ordered that

summonses be issued. The Court therefore extends the time to serve until 90 days after the date

summonses are issued. If the complaint is not served within that time, Plaintiff should request an

                                                  2
extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that

it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants Orange County, Sergeant Kiszka, and

Officer Cataletti through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a

U.S. Marshals Service Process Receipt and Return form (“USM-285 form”) for each of these

defendants. The Clerk of Court is further instructed to issue summonses and deliver to the

Marshals Service all the paperwork necessary for the Marshals Service to effect service upon the

defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Court dismisses Plaintiff=s claims against the Town of Goshen. See 28 U.S.C.

§ 1915(e)(2)(B)(ii). The Clerk of Court is directed to add Orange County as a Defendant under

Fed. R. Civ. P. 21.

        The Clerk of Court is further instructed to issue summonses, complete the USM-285

forms with the addresses for Orange County, Kiszka, and Cataletti, and deliver all documents

necessary to effect service to the U.S. Marshals Service.



                                                   3
         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     June 2, 2021
           White Plains, New York


                                                             NELSON S. ROMÁN
                                                           United States District Judge




                                                 4
       DEFENDANTS AND SERVICE ADDRESSES


The County of Orange
Law Department
255-275 Main Street
Goshen, NY 10924

Sergeant Kiszka
Orange County Jail
110 Wells Farm Road
Goshen, NY 10924

Officer Cataletti
Orange County Jail
110 Wells Farm Road
Goshen, NY 10924
